11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT


Ramon Quiroga,                                   * From the 244th District Court
                                                   of Ector County, Texas
                                                   Trial Court No. C-40,472.

Vs. No. 11-16-00229-CR                           * September 8, 2016

The State of Texas,                              * Per Curiam Memorandum Opinion
                                                   (Panel consists of: Wright, C.J.,
                                                   Willson, J., and Bailey, J.)

      This court has inspected the record in this cause and concludes that the
appeal should be dismissed for want of jurisdiction. Therefore, in accordance with
this court’s opinion, the appeal is dismissed.